DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 21 is objected to because of the following informalities:  the term 
‘claims 6 ’.  Appropriate correction is required.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The term “said” is recited on line 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38-44 recite the limitation "the cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 18-22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The broadest reasonable interpretation of the claims is a human comprising a vector or a polynucleotide comprising the Gin recombinase sequence (paragraphs 97 and 220).  Suggest amending the claims to recite ‘An isolated cell’ to address the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9, 12, 14-17, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaj et al. (J Am Chem Soc 136, 5047-5056, 2014).
NOTE: the limitation ‘reference to a Gin recombinase catalytic domain amino acid sequence as set forth in any one of SEQ ID NOs: 1, 31, 32, 33, 34, or 35’ recited in the instant claims does not require that the variant or recombinase has any of these sequences.  The variant or recombinase taught in the prior art only has to refer to the amino substitutions (e.g., Phe104Asn) recited in the sequences recited in the claims. 
The limitation ‘capable of binding an endogenous locus’ in claim 12 is not required by the product taught in the prior art because capable does not require the product to bind to the locus.
Gaj et al. teach serine recombinases fused to Cys-His2 zinc-finger or Tal effector DNA-binding domains.  Enhanced zinc-finger recombinase (ZFRs) with improved specificity in mammalian cells (Figure 3).  Gaj et al. re-engineered the Gin recombinase dimer interface (page 5049).  Twenty eight recombinase variants were sequenced from a plasmid and one variant comprised a Phe104Asn mutation (pages 5049, Figure 2C).  The F104N Gin recombinase would read on SEQ ID NO: 7 in claim 5 because it appears to the same sequence (see page 51).  The sequence variants would be in a solution that would read on a composition comprising the variant and a pharmaceutically acceptable carrier.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 2, 3, 7, 8, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gaj et al. (J Am Chem Soc 136, 5047-5056, 2014) taken with Klippel et al. (The EMBO Journal 7, pp. 3983-3989, 1988).
The rejection of claims 1, 4-6, 9, 12, 14-17, and 23-26 as being anticipated by Gaj et al. is incorporated herein.
Gaj et al. teach serine recombinases fused to Cys-His2 zinc-finger or Tal effector DNA-binding domains.  Twenty eight recombinase variants were sequenced from a plasmid and one variant comprised a Phe104Asn mutation (pages 5049, Figure 2C).  “… combined rational design and directed evolution to re-engineer the serine recombinase dimerization interface and generate a recombinase architecture that reduces formation of these undesirable homodimers by >500-fold (pages 5047-48).”  See abstract on pages 5047-48 for additional reasons to make Gin recombinase variants.  Amino acid residues within the E helix (a key mediator of dimer-dimer interaction between recombinase units) were identified that are associated with one another via hydrophobic interactions (page 5048).  Phe104 was one of the residues.  One mutant (Gin M100Y, F104K, V107W, and M108T; referred to as YKWT) demonstrated a 2000-fold enhancement in recombination (pages 1050).
However, Gaj et al. do not specifically teach adding an additional amino acid substitution (His106Tyr) to the variant.
However, at the time of the effective filing date, Klippel made fis- Gin mutants (pages 3983-3989).  “The mutant phenotype is caused by single amino acid changes at five different positions of gin (page 3983).”  “The mutant proteins display a whole set of new properties in vivo: they promote inversions, deletions, and intermolecular recombination in an enhancer – and FIS- independent manner (page 3983).”  Klippel discloses hyperactivating Gin recombinase mutations: His106Tyr, Phe104Val, Ile94Val (Figure 2 and pages 3986-3987).  Plasmids expressing wild-type and mutant Gin proteins were studied (page 3984).  The in vivo test for assaying the ability of wild-type or mutant Gin proteins to catalyse DNA inversion in plasmid pMD3lacZ.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Gaj taken with Klippel to add an additional amino acid substitution to the Gin recombinase catalytic domain variant, namely to arrive at the claimed invention.  In view of Gaj and Klippel, one of ordinary skill in the art would have an incentive to substitute Phe104 in order to solve the problem posed.  In view of Gaj, the substitution Phe104Asn is merely one of several straightforward substitutions from the which one of ordinary skill in the art would select, in accordance with the circumstances, without the exercise of incentive skill, in order to solve the problem.  See MPEP 2143 (E) “Obvious to try”-Choosing from a finite number if identified, predictable solutions, with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to combine the teaching to study modifying the genome in a cell using any of these variants in a cell line to determine if any of them have enhanced inversion, deletions and intermolecular recombination in an enhancer and FIS independent manner.  A person of ordinary skill in the art would have been motivated to make the variant further comprise a His106Tyr or Ile94Val amino acid substitution since these two substitutions are involved in inversion activity and are involved in Fis- independent phenotype as taught by Klippel.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 27-36, 38-43, 45-50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over taken with Gaj et al. (J Am Chem Soc 136, 5047-5056, 2014) and Klippel et al. (The EMBO Journal 7, pp. 3983-3989, 1988) as applied to claims 2, 3, 8, 18-22, and 24 above, and further in view of Gordley et al. (JMB 2007, 367, 802-813).
Gaj and Klippel do not specifically teach using the zinc finger recombinase in a method of modifying the genome of a cell.
NOTE: The pre-amble of claims 38-42 recite a method for treating a disorder in a subject, but the body of the claim does not complete the pre-amble.  The body of the claim does not complete the pre-amble because the broadest reasonable interpretation of the claim method steps reads on delivering a zinc-finger recombinase to a cell (mammalian, animal, plant, bacteria, etc.).  The claimed method could read on an ex vivo or in vivo method.  There appears to be no other method steps required in the claims and a subject is not required.
However, at the time of the effective filing date, Gordley generated zinc-finger-recombinase fusion proteins (Reczfs) capable of site-specific function in a diversity of genetic contexts.  “Substrate Linked Protein Evolution (SLiPE) was used to optimize the catalytic domains of the enzymes Hin, Gin, and Tn3 for resolution between non-homologous sites (page 802).”  “GinL7C7 catalyzed efficient, site-specific recombination in a variety of sequence contexts (page 802).”  H016Y is a hyperactive domain in Gin (page 803).  GinL7C7 is one of the most active catalytic domains and has the I94V mutation (page 805). GinL7C7 excised a EGFP cassette out of the genome of human cells.  The protein can be used to facilitate genetic manipulation of model organisms and cells.  The proteins can be used for tools for molecular biology and medicine.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Gaj et al. and Klippel et al. taken with Gordley et al. to make a zinc finger recombinase comprising a Gin recombinase catalytic domain variant or polynucleotide encoding the recombinase comprising a Phe104Asn to modify a genome in a cell, namely to arrive at the claimed invention.  A person of ordinary skill in the art would have been motivated to further comprise a His106Tyr amino acid substitution in the Gin variant since it is a hyperactive formation.  It would have been obvious to try GinL7C7 variant with the additional Phe104Asn amino acid substitution to determine the recombination efficiency in a cell.  Gaj et al. teach a finite number of mutations for Gin recombinase (Figure 2C) and F104 amino acid is associated with undesired homodimer activity.  It would have been obvious to pick the Gin variant having F104N amino acid substitution to study the recombination efficiency of the variant.  There would have a reasonable expectation of success of making it since Gaj, Klippel, and Gordley teach successfully making and sequencing several Gin variants..  A pair of zinc fingers dimerize to cleave a target gene.  It would have been obvious to a person of ordinary skill in the art to make a zinc-finger recombinase protein comprising a Gin variant that is multimeric to make a functional zinc finger.  Gaj and Gordley make obvious targeting an endogenous locus in the cell to study the recombinase activity of a Gin variant.  One of ordinary skill in the art would have been motivated to combine the teaching to study the recombination efficiency of these Gin recombinase catalytic domain variants in a cell line using a plasmid to assist in delivery of the zinc-finger comprising the Gin variant to a cell.  NOTE: the method recited in claims 27-36, 38-43, and 45-50 only require a step of delivering the recombinase variant to a cell or genome of the cell.  There appears to be no additional structural limitations of the cell.  Thus, a person of ordinary skill in the art delivering the zinc finger recombinase comprising the Gin variant to a cell would meet the limitations of the claimed methods.  Klippel teach that the method using the zinc-finger recombinase would be Fis independent. 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaj (supra) and Klippel (supra) as applied to claims 6 and 12 above, and further in view of Morris et al. (PNAS 90, 1392-1396, 1993) and Krieg et al. (US 20150232836).
Gaj and Klippel do not specifically teach using the recombinase to target a nucleotide sequence comprising SEQ ID NO: 15.  SEQ ID NO: 15 is directed to a HPRT nucleotide sequence.
However, at the time of the effective filing date, a person of ordinary skill in the could use HPRT gene in an assay to study disruption of the gene.  See Morris et al.  HPRT is a well-characterized gene in which drug selection can be used to facilitate mutant isolation.  
In addition, at the time of the effective fling date, SEQ ID NO: 15 was known in the prior art as exemplified by Krieg.  See SEQ ID NOs: 771-773 of Krieg.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Gaj and Klippel taken with Morris and Krieg, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the binding of the recombinase to a nucleotide comprising the HPRT sequence in a cell line.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 37, 44 and 51 is rejected under 35 U.S.C. 103 as being unpatentable over Gaj taken with Klippel and Gordley as applied to claims 27-36, 38-43, 45-50 and 52 above, and further in view of Liu et al. (US 20170254799).
Gaj, Klippel, and Gordley do not specifically teach adding a non-homologous end joining (NHEJ) inhibitor in the method of modifying the genome of a cell.
However, at the time of the effective filing date, NHEJ inhibitors were known in the prior art as exemplified by Liu et al.  Liu et al. teach determining the repair activity of NHEJ by mutating a HPRT gene using a site-directed gene mutation technology (abstract).  The method uses a NHEJ inhibitor (paragraph 11).
Paragraphs 30 and 247 of the as-filed specification teach that several small molecule NHEJ inhibitors are known in the prior art.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Gaj, Gordley and Klippel taken with Liu et al. to add a NHEJ inhibitor to the cell, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to inhibit NHEJ in the cell line to determine the disruption activity of the Gin recombinase on the HPRT gene.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conway et al. Molecular Therapy 27, pages 688-877, 2019 and Tebas et al. NEJM 370, pages 901-910, 2014 show that methods and materials were well known in the prior art for delivering a zinc finger protein to a cell.  The references provide enablement support for the claimed methods.
Barbas et al. (WO 2014/039585) discloses a wild-type Gin recombinase sequence.  For example, see SEQ ID NO: 56 (pages 26-27) that is 99.2% identical to SEQ ID NO: 33 in claim 1.  The only difference is Y at position 104 instead of H.  H106Y is a hyperactivating mutation.  A zinc-finger protein can comprise the sequence.
WO 2008006028 is directed to chimeric zinc finger recombinases optimized for catalysis by directed evolution.
The international search report and written opinion were cited because the basis for these reports is an international application (PCT/US2020/058354) claiming priority to the same provisional application as the instant application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635